 
Exhibit 10.1
 
WARRANT EXCHANGE AGREEMENT
 
 
THIS WARRANT EXCHANGE AGREEMENT, (the “Agreement”) dated as of
August 14, 2009, is made by and among Techprecision Corporation, a Delaware
corporation (the “Company”), Barron Partners LP, a Delaware Limited Partnership
(the “Barron”) and GreenBridge Capital Partners IV, LLC, a Delaware limited
liability company (“Greenbridge” and, together with Barron, the “Security
Holders” and each, a “Security Holder”).
 
WHEREAS, Barron is the holder of record of Warrants (the “Barron Warrants”) to
purchase 3,371,064 shares of the Company’s common stock, par value $0.0001 per
share (“Common Stock”) and Greenbridge is the holder of record of Warrants (the
“Greenbridge Warrants”) to purchase 5,948,936 shares of Common Stock;
 
WHEREAS, Barron desires to surrender all of the Barron Warrants to the Company
in consideration for the issuance of 1,300,490 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.0001 per share (“Preferred Stock”)
(initially convertible into 1,700,000 shares of Common Stock), and the Company
desires to accept the surrender of the Barron Warrants in consideration for the
issuance of such shares of Preferred Stock;
 
WHEREAS, Greenbridge desires to surrender all of the Greenbridge Warrants to the
Company in consideration for the issuance of 2,294,982 shares of Preferred Stock
(initially convertible into 3,000,000 shares of Common Stock), and the Company
desires to accept the surrender of the Greenbridge Warrants in consideration for
the issuance of such shares of Preferred Stock;
 
NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
Section 1. Surrender of Warrants and Issuance of Preferred Stock.
 
A. Subject to the terms and conditions of this Agreement, Barron hereby
surrenders the Barron Warrants, including all of Barron’s right, title and
interest therein and thereto, to the Company and the Company hereby accepts the
surrender of the Barron Warrants in consideration for the issuance by the
Company to Barron of 1,300,490 shares of Preferred Stock.
 
B. Subject to the terms and conditions of this Agreement, Greenbridge hereby
surrenders the Greenbridge Warrants, including all of Greenbridge’s right, title
and interest therein and thereto, to the Company and the Company hereby accepts
the surrender of the Greenbridge Warrants in consideration for the issuance by
the Company to Greenbridge of 2,294,982 shares of Preferred Stock.
 
Section 2. Representations and Warranties of Security Holders.  Each of the
Security Holders represents and warrants to the Company, severally and not
jointly, as follows:
 
A. Security Holder is the legal and beneficial owner of such Security Holder’s
Warrants (the “Securities”), free and clear of all liens, security interests,
pledges, claims, liabilities, encumbrances and restrictions of any nature
whatsoever (other than restrictions imposed by applicable securities laws);
neither the Securities nor any of Security Holder’s interest in the Securities
are now, or at any time in the past have been, subject to any assignment to a
third party; and Security Holder does not hold or own of record or beneficially
any warrants to purchase equity securities in the Company other than the
Securities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
B. The Company shall acquire good and marketable title to the Securities being
surrendered hereunder, free and clear of any liens, security interests, pledges,
claims, liabilities and restrictions of any nature whatsoever (other than
restrictions imposed by applicable securities laws).
 
C. There are no judgments, orders, decrees, injunctions or suits existing,
pending or, to the knowledge of Security Holder, threatened involving or
relating to the Securities.
 
D. Security Holder has the power and the authority, corporate or otherwise, to
enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance of this Agreement by Security Holder and the
consummation by Security Holder of the transactions contemplated hereby have
been duly authorized by all requisite actions, corporate or otherwise, as may be
necessary to authorize this Agreement and the transactions contemplated hereby.
 
E. This Agreement, and each other agreement, document, instrument or writing
contemplated by this Agreement, have been duly and validly executed and
delivered by Security Holder and after execution and delivery by Security
Holder, shall constitute valid and binding obligations of Security Holder,
enforceable against Security Holder in accordance with their terms (except that
the enforceability thereof may be (a) limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, fraudulent conveyance, or
other similar laws affecting the enforceability of creditors’ rights generally
and (b) subject to the availability of equitable remedies).  Neither the
execution and delivery of this Agreement by Security Holder nor the consummation
by Security Holder of the transactions contemplated hereby (i) require the
consent of any Person, (ii) give any Person any right in or to the Securities,
or (iii) violate any agreement or instrument to which Security Holder is a
party. “Person” as used herein means a natural person, joint venture,
corporation, sole proprietorship, trust estate, partnership, cooperative,
association, non profit organization, government (including any branch, agency,
subdivision or department thereof) or other entity.
 
F. Security Holder confirms that the Securities are being surrendered by
Security Holder in a privately negotiated transaction.
 
G. Security Holder is (i) an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the 1933 Act by reason of Rule
501(a)(3) and (6), (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement and
(iv) able to afford the entire loss of its investment in the securities being
purchased by the Security Holder from the Company. The Security Holder is
acquiring the Securities for investment and not with a view to the sale or
distribution thereof and understands that such Securities are restricted
securities, as defined in the 1933 Act, and may not be sold or otherwise
distributed except pursuant to an effective registration statement or an
exemption from the registration requirements of the 1933 Act and that the
certificates for such securities shares will bear an investment legend.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
H. The Security Holder and such Security Holder’s advisors, if any, have been,
upon request, furnished with all materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the securities being purchased by the Security Holder from the Company. The
Security Holder and such Security Holder’s advisors, if any, have been afforded
the opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.
 
I. Security Holder confirms that (i) it has independently and without reliance
on the Company, and based on such information as Security Holder has deemed
appropriate, made its own independent financial and legal analysis in connection
with the Company, this Agreement, and the transactions contemplated hereby and
it has consulted with its own advisors with respect thereto as it has deemed
appropriate, (ii) that the Company has no responsibility for the scope of
Security Holder’s financial and legal analysis conducted in connection with the
Company, this Agreement, and the transactions contemplated hereby or any
decision by Security Holder with regard to the scope of such financial and legal
analysis, and (iii) that the Company has no duty or responsibility to conduct
any such financial or legal analysis on behalf of Security Holder.
 
Section 3. Representations and Warranties of the Company.  The Company
represents and warrants to the Security Holders as follows:
 
A. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware, and has the requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.
 
B. This Agreement has been duly and validly authorized and executed by the
Company.  This Agreement, after execution and delivery by the Company shall
constitute the valid and binding obligations of the Company enforceable against
it in accordance with its terms (except that the enforceability thereof may be
(a) limited by applicable bankruptcy, reorganization, arrangement, insolvency,
moratorium, fraudulent conveyance, or other similar laws affecting the
enforceability of creditors’ rights generally and (b) subject to the
availability of equitable remedies).
 
C. The Company on the date of the Closing (i) will have full right, power, and
authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Security Holders, the Preferred Stock hereunder,
free and clear of all liens, charges, claims, options, pledges, restrictions,
and encumbrances whatsoever; and (ii) upon conversion of the Preferred Stock,
the Security Holders will acquire title to such Shares, free and clear of all
liens, charges, claims, options, pledges, restrictions, and encumbrances
whatsoever, except for any of the foregoing which results from actions or
omissions on the part of the Security Holders.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
D. Each Security Holder acknowledges that the Company is a publicly held company
and has made available to such Security Holder true and complete copies of any
requested SEC Documents. The Company has registered its Common Stock pursuant to
Section 12(g) of the 1934 Act. The Company has not provided to the Security
Holders any information that, according to applicable law, rule or regulation,
should have been disclosed publicly prior to the date hereof by the Company, but
which has not been so disclosed.
 
Section 4. Closing.
 
A. Contemporaneously with the execution of this Agreement, or as soon as
practicable thereafter, the parties shall effect a closing of the transactions
contemplated hereby (the “Closing”).
 
B. At the Closing, Barren shall deliver to the Company the Barron Warrants
marked “Cancelled” together with an executed assignment form completed in blank;
and
 
C. At the Closing, Greenbridge shall deliver to the Company the Greenbridge
Warrants marked “Cancelled” together with an executed assignment form completed
in blank .
 
D. At the Closing, the Company shall deliver certificates representing
(i) 1,300,490 shares of Preferred Stock to Barron and (ii) 2,294,982 shares of
Preferred Stock to Greenbridge.
 
Section 5. Volume Limitations.  Subject to any additional limitations imposed by
any applicable state or federal securities law, from and after the date hereof,
and after giving effect to the consummation of the transactions contemplated
hereby, each Security Holder hereby agrees that such Security Holder will sell,
in the aggregate, no more than 25% of such Security Holder’s aggregate holdings
of the Company’s equity securities during any fiscal quarter of the
Company.  For purposes of this Section, such Security Holder’s aggregate
holdings of the Company’s equity securities will be calculated as of the last
day of the immediately preceding fiscal quarter and such calculation shall
assume the conversion of any convertible securities and the exercise of any
exercisable securities held by such Security Holder at the time of such
calculation.  This Section 5 of the Agreement will have a term of twelve months
from the date of this agreement expiring on August 15, 2010.
 
Section 6. Transfer Restrictions.  Each of the Security Holders acknowledge that
(1) the Preferred Stock and shares underlying the Preferred Stock have not been
registered under the provisions of the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) such Security Holder shall
have delivered to the Company an opinion of counsel, reasonably satisfactory in
form, scope and substance to the Company, to the effect that the Preferred Stock
and shares of Common Stock underlying the Preferred Stock to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of the Preferred Stock and shares of Common Stock
underlying the Preferred Stock made in reliance on Rule 144 promulgated under
the 1933 Act may be made only in accordance with the terms of said Rule and
further, if said Rule is not applicable, any resale of such securities under
circumstances in which the seller, or the person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
Section 7. Restrictive Legend. Each Security Holder acknowledges and agrees that
the Preferred Stock and the shares of Common Stock underlying the Preferred
Stock, and, until such time as the shares of Common Stock underlying the
Preferred Stock have been registered under the 1933 Act and sold in accordance
with an effective Registration Statement, certificates and other instruments
representing any of the shares of Preferred Stock or Common Stock underlying the
Preferred Stock, shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of any such
securities):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT, OR (2) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, OR (3) AN EXEMPTION FROM
REGISTRATION IS AVAILABLE UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS AND THE HOLDER HAS PROVIDED THE COMPANY WITH AN OPINION OF
COUNSEL TO SUCH EFFECT.”
 
Section 8. Notices.
 
A. All notices, consents and other communications required or permitted under
this Agreement shall be in writing, and shall be deemed to have been duly given
(a) when delivered personally, (b) three business days after being mailed by
first class certified mail, postage prepaid, return receipt requested, or (c)
one business day after being sent by a recognized overnight delivery service,
postage or delivery charges prepaid, to the parties at their respective
addresses stated on the signature page of this Agreement.  Notices may also be
given by prepaid telegram or facsimile and shall be effective on the date
transmitted if confirmed within 24 hours thereafter by a signed original sent in
the manner provided in the preceding sentence.  Any party may change its address
for notices by giving notice of a new address to each other party in accordance
with this Section, except that any such change of address notice shall not be
effective unless and until received.
 
B. The Company and each Security Holder hereby waive any notice required under
the terms of the Securities or pursuant to any agreements governing the
Securities to effectuate the surrender of the Securities pursuant to this
Agreement and agree that such surrender is permitted under such terms or
pursuant to any such agreements.
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
Section 9. Miscellaneous.
 
A. This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes any and all prior written or oral
communications and agreements, and all contemporaneous oral communications among
the parties concerning the subject matter hereof.
 
B. No provision of this Agreement may be amended, changed or modified in any
manner, orally or otherwise, except by an instrument in writing signed by all
parties affected by such provision.
 
C. This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, executors, administrators, successors and
assigns.  No party shall in any manner assign any of its rights or obligations
under this Agreement without the express prior written consent of the other
parties.
 
D. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW OF ANY JURISDICTION.
 
E. This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.
 
F. All agreements, representations and warranties made in this Agreement or
pursuant hereto shall survive the date hereof, any investigation, and the
consummation of the transactions contemplated hereby.
 
G. If any term or provision of this Agreement or the application thereof to any
Person or circumstances shall to any extent, be invalid or unenforceable, then
the remainder of this Agreement or the application of such term or provision to
Persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.
 
H. Headings and captions herein are inserted for convenience, do not constitute
a part of this Agreement, and shall not be admissible for the purpose of proving
the intent of the parties.
 
[Remainder of Page Intentionally Left Blank.]
 


 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Exchange Agreement to be duly
executed by their respective officers thereonto duly authorized as of the day
and year first above written.
 
 


 
TECHPRECISION CORPORATION
 
By:
/s/ Richard F. Fitzgerald
 
Name:
Richard F. Fitzgerald
 
Title:
Chief Financial Officer
     
Address:
1 Bella Drive
 
Westminster, MA 01473
Facsimile:
(978) 874-2748

 
 
BARRON PARTNERS LP
 
By:
Barron Capital Advisors, LLC,
its General Partner
       
By:
/s/ Andrew Barron Worden
   
Name:
Andrew Barron Worden
   
Title:
Managing Partner
       
Address:
730 Fifth Avenue, 26th Floor
 
New York NY 10019
Facsimile:
(212) 359-0222

 
 
GREENBRIDGE CAPITAL PARTNERS IV, LLC
 
By:
/s/ Joseph D. Kowal
 
Name:
Joseph D. Kowal
 
Title:
Managing Member
     
Address:
20130 Via Cellini
 
Porter Ranch, CA 91326
Facsimile:
(310) 820-5354


 
 
-7-